DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 11-12 and 14 in the reply filed on 08/18/20201 is acknowledged.
Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 11-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,995,228. (hereafter ‘228).
‘228 claims a hollow particle structure formed of a mixture of titanium dioxide and silica wherein silica in included in 0.1% - 80% by mass, the titanium dioxide is rutile (i.e. monocrystalline). (claim 1). ‘228 further claims a diameter of 10 to 1000 nm, a ratio of inner diameter to outer diameter of 0.3 to 0.95 (claims 2 and 3) and wherein the hollow particle is used in an inkjet composition. (claims 5-8).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 3, 11-12 and 14 are rejected under 35 U.S.C. 103 as obvious over Mukai et al. (JP 2017-114721) in view of Elwaki et al. (U.S. App. Pub. No. 2007/0259986).
Regarding claim 1, Mukai et al. teaches hollow titanium dioxide for use in an ink composition which may contain silica nanoparticles sintered therein. (page 2, 2nd paragraph and page 3, 4th paragraph). Mukai et al. teaches that the titanium dioxide is in the form of either rutile or anatase (page 3, 3rd paragraph) with the inclusion of the silica nanoparticles suppressing the formation of rutile polymorph. (page 3, 4th paragraph). The titanium dioxide particles of Mukai et al. are therefore monocrystals having silica sintered therein.
Mukai et al. does not explicitly teach the content of silica in the hollow particles.
Elwaki et al. teaches a white inkjet ink composition containing titanium dioxide and two dispersants. (Abstract). Elwaki et al. teaches that the titanium dioxide may include silica coating in an amount of 0.1 to 10% by weight for the purpose of reducing the photoreactivity of the titanium dioxide (par. [0038]) and silica is also known to be incorporated into the titanium dioxide for the purpose of improving the durability thereof. (par. [0037]).
It would have been obvious to one of ordinary skill in the art to optimize the amount of silica present in the hollow particles of Mukai et al., including within the range taught by Elwaki et al.
One of ordinary skill in the art would have found it obvious to optimize the amount of silica in the hollow particles for controlling the degree of photoreactivity of the titanium dioxide and the durability thereof as taught by Elwaki et al.

Regarding claims 2-3, the diameter of the particles in Mukai et al. are in the range of 0.1 to 10 microns and a porosity of 5 to 70% by volume. (page 3, first three paragraphs). Porosity is defined as the volume of the ratio of the hollow volume to the total particle volume and therefore the diameter thereof would be 5-70% of the size of the particle diameter, which would fall within the range of claim 3.
Regarding claims 11, the particles of Mukai et al. are used in an ink composition. 
Regarding claims 12 and 14, the titanium dioxide particles used with diserpsants are known to be useful in inkjet compositions which would therefore involve use of an inkjet printer and a recording medium. (par. [0011]). The inkjet inks may be used in a variety of vehicles including non-reactive solvents. (par. [0053]).

Claim 4 is rejected under 35 U.S.C. 103 as obvious over Mukai et al. (JP 2017-114721) in view of Elwaki et al. (U.S. App. Pub. No. 2007/0259986), further in view of Yamamoto et al. (U.S. App. Pub. No. 2005/0191441).
Mukai and Elwaki et al. are relied upon as described in the rejection of claim 1, above.
Mukai et al. does not teach the coefficient of variation of the particles.
Yamamoto et al. teaches an ink jet recording medium including titanium dioxide particles wherein the particles are uniform and have a coefficient of variation of preferably 10% or less. (Abstract and par. [0027]).
It would have been obvious to one of ordinary skill in the art to optimize the coefficient of variation of the titanium dioxide particles in Mukai et al.
One of ordinary skill in the art would have found it obvious to have a uniform particle size distribution for the purpose of creating an ink that has uniform physical properties throughout due to having a uniform particle size.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        09/10/2021